Exhibit 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of January 8, 2015 and is
entered into by and between CERULEAN PHARMA INC., a Delaware corporation
(“Borrower”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (collectively, referred to as
“Lender”) and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation,
in its capacity as administrative agent for itself and the Lender (in such
capacity, the “Agent”).

RECITALS

A. Borrower has requested Lender to make available to Borrower Term Loan
Advances in an aggregate principal amount of up to Twenty-Six Million Dollars
($26,000,000) (the “Maximum Term Loan Amount”); and

B. Lender is willing to make the Term Loan Advances on the terms and conditions
set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower, Agent and Lender agree as follows:

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

1.1 Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among
Agent, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Agent a perfected first
priority security interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H.

“ACH Failure” means the failure of the Automated Clearing House (ACH) system to
effect a transfer of the funds due to an administrative error in connection with
the institution and execution of the ACH Authorization.

“Advance(s)” means a Term Loan Advance.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A.

 

1



--------------------------------------------------------------------------------

“Agent” has the meaning given to it in the preamble to this Agreement.

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

“Amortization Date” means January 1, 2016; provided, however, that if the Term B
Loan Milestone Event occurs prior to January 1, 2016, at the request of
Borrower, the Amortization Date shall be April 1, 2016; provided further,
however, that if the Term B Loan Milestone Event and the Second Interest Only
Extension Condition occur prior to April 1, 2016, at the request of Borrower,
the Amortization Date shall be July 1, 2016.

“Assignee” has the meaning given to it in Section 11.13.

“Board” means Borrower’s board of directors.

“Borrower Products” means all products, technical data or technology currently
being developed, manufactured or sold by Borrower or which Borrower intends to
sell, manufacture, license, or distribute in the future including any products
or service offerings under development, collectively, together with all
products, software, service offerings, technical data or technology that have
been sold, developed, licensed or distributed by Borrower since its
incorporation.

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

“Cash” means all cash and liquid funds.

“Change in Control” means any (i) reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Borrower in which the holders of Borrower’s outstanding shares
immediately before consummation of such transaction or series of related
transactions (together with any affiliates of such holders) do not, immediately
after consummation of such transaction or series of related transactions, retain
shares representing more than fifty percent (50%) of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent of such surviving entity if such surviving entity is wholly owned by such
parent), in each case without regard to whether Borrower is the surviving
entity, or (ii) sale or issuance by Borrower of equity securities to one or more
purchasers, in a single transaction or series of related transactions not
registered under the Securities Act of 1933, which securities represent, as of
immediately following the closing (or, if there be more than one, any closing)
thereof, forty-nine percent (49%) or more of the then-outstanding total combined
voting power of Borrower provided that a bona fide equity financing for the
purposes of raising capital from institutional investors reasonably acceptable
to Lender shall not constitute a Change of Control.

“Claims” has the meaning given to it in Section 11.10.

“Closing Date” means the date of this Agreement.

 

2



--------------------------------------------------------------------------------

“CRLX101 Study” has the meaning given to it in the definition of “Term B Loan
Milestone Event.”

“Collateral” means the property described in Section 3.

“Commitment Charge” means Thirty-Five Thousand Dollars ($35,000).

“Confidential Information” has the meaning given to it in Section 11.12.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“End of Term Charge” is defined in Section 2.5.

“Equity Rights Letter Agreement” means the Equity Rights Letter Agreement dated
as of even date hereof by and between Agent and Borrower, as may be amended,
restated or modified from time to time.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

3



--------------------------------------------------------------------------------

“Event of Default” has the meaning given to it in Section 9.

“Excluded Accounts” means accounts of Borrower’s Subsidiaries located outside of
the United States; provided that, the maximum balance in all such accounts shall
not exceed Two Million Dollars ($2,000,000) in the aggregate.

“Facility Charge” means eighty-hundredths of one percent (0.80%) of the Maximum
Term Loan Amount, which is Two Hundred Eight Thousand Dollars ($208,000).

“Financial Statements” has the meaning given to it in Section 7.1.

“Foreign Subsidiary” means Cerulean Pharma Australia Pty Ltd.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services (excluding trade credit entered into in
the ordinary course of business due within one hundred eighty (180) days),
including reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

“Joinder Agreements” means for each Subsidiary, a completed and executed Joinder
Agreement in substantially the form attached hereto as Exhibit G.

“Lender” has the meaning given to it in the preamble to this Agreement.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

 

4



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, the Warrant, the Securities Purchase Agreement, the Equity
Rights Letter Agreement, any subordination agreement, and any other documents
executed in connection with the Secured Obligations or the transactions
contemplated hereby, as the same may from time to time be amended, modified,
supplemented or restated.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or condition (financial or otherwise)
of Borrower; or (ii) the ability of Borrower to perform the Secured Obligations
in accordance with the terms of the Loan Documents, or the ability of Agent or
Lender to enforce any of its rights or remedies with respect to the Secured
Obligations (unless caused by the Agent’s failure to make appropriate filings);
or (iii) the Collateral or Agent’s Liens on the Collateral or the priority of
such Liens (unless caused by the Agent’s failure to make appropriate filings),
in each case, in the aggregate.

“Maximum Term Loan Amount” shall have the meaning assigned to such term in the
preamble to this Agreement.

“Maximum Rate” shall have the meaning assigned to such term in Section 2.2.

“Note(s)” means a promissory note or promissory notes to evidence Lender’s
Loans.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document;
(ii) Indebtedness existing on the Closing Date which is disclosed in Schedule
1A; (iii) Indebtedness of up to $250,000 outstanding at any time secured by a
Lien described in clause (vii) of the defined term “Permitted Liens;”
(iv) Indebtedness to trade creditors incurred in the ordinary course of
business, including Indebtedness incurred in the ordinary course of business
with corporate credit cards; (v) Indebtedness that also constitutes a Permitted
Investment; (vi) Subordinated Indebtedness; (vii) reimbursement obligations in
connection with letters of credit that are secured by cash or cash equivalents
and issued on behalf of Borrower or a Subsidiary thereof in an amount not to
exceed

 

5



--------------------------------------------------------------------------------

$200,000 at any time outstanding, (viii) other Indebtedness in an amount not to
exceed $100,000 at any time outstanding, (ix) intercompany Indebtedness
constituting Permitted Indebtedness; and (x) extensions, refinancings and
renewals of any items of Permitted Indebtedness, provided that the principal
amount is not increased or the terms modified to impose materially more
burdensome terms upon Borrower or its Subsidiary, as the case may be.

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof,
(b) commercial paper maturing no more than one year from the date of creation
thereof and at the time of the investment having a rating of at least A-2 or P-2
from either Standard & Poor’s Corporation or Moody’s Investors Service,
(c) certificates of deposit issued by any bank with assets of at least
$500,000,000 maturing no more than one year from the date of investment therein,
and (d) money market accounts; (iii) Investments accepted in connection with
Permitted Transfers; (iv) Investment permitted pursuant to Section 7.7 hereof;
(v) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; (vi) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not affiliates, in the ordinary
course of business, provided that this subparagraph (vi) shall not apply to
Investments of Borrower in any Subsidiary; (vii) Investments consisting of loans
not involving the net transfer on a substantially contemporaneous basis of cash
proceeds to employees, officers or directors relating to the purchase of capital
stock of Borrower pursuant to employee stock purchase plans or other similar
agreements approved by Borrower’s Board; (viii) Investments consisting of travel
advances or other expenses in the ordinary course of business; (ix) Investments
in newly-formed Domestic Subsidiaries, provided that each such Domestic
Subsidiary enters into a Joinder Agreement promptly after its formation by
Borrower and execute such other documents as shall be reasonably requested by
Agent; (x) Investments in Foreign Subsidiaries not to exceed $1,000,000 in the
aggregate from and after the date of this Agreement; (xi) joint ventures or
strategic alliances in the ordinary course of Borrower’s business consisting of
the exclusive and nonexclusive licensing of technology, the development of
technology or the providing of technical support, provided that any cash
Investments by Borrower do not exceed $1,000,000 in the aggregate in any fiscal
year; (xii) the in-licensing of Intellectual Property; and (xiii) additional
Investments that do not exceed $500,000 in the aggregate.

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that Borrower maintains adequate reserves
therefor in accordance with GAAP; (iv) Liens securing claims or demands of
materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of Borrower’s business and imposed
without action of such parties; provided, that the payment thereof is not yet
required; (v) Liens arising from judgments, decrees or attachments in
circumstances which do not constitute an Event of Default hereunder; (vi) the
following deposits, to the extent made in the ordinary course of business:
deposits under worker’s

 

6



--------------------------------------------------------------------------------

compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
Liens arising under ERISA or environmental Liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds; (vii) Liens on
Equipment or software or other intellectual property constituting purchase money
Liens and Liens in connection with capital leases securing Indebtedness
permitted in clause (iii) of “Permitted Indebtedness”; (viii) Liens incurred in
connection with Subordinated Indebtedness; (ix) leasehold interests in leases or
subleases and licenses granted in the ordinary course of business and not
interfering in any material respect with the business of the licensor; (x) Liens
in favor of customs and revenue authorities arising as a matter of law to secure
payment of custom duties that are promptly paid on or before the date they
become due; (xi) Liens on insurance proceeds securing the payment of financed
insurance premiums that are promptly paid on or before the date they become due
(provided that such Liens extend only to such insurance proceeds and not to any
other property or assets); (xii) statutory, common law and contractual rights of
set-off and other similar rights as to deposits of cash and securities in favor
of banks, other depository institutions and brokerage firms; (xiii) easements,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business so long as they do
not materially impair the value or marketability of the related property;
(xiv) Liens on cash or cash equivalents securing obligations permitted under
clause (vii) of the definition of Permitted Indebtedness; (xv) Permitted
Transfers; and (xvi) Liens incurred in connection with the extension, renewal or
refinancing of the Indebtedness secured by Liens of the type described in
clauses (i) through (xi) above; provided, that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced (as may have been reduced by any payment thereon) does not increase.

“Permitted Transfers” means (i) sales of Inventory in the ordinary course of
business, (ii) licenses and similar arrangements for the use of Intellectual
Property in the ordinary course of business and licenses that could not result
in a legal transfer of title of the licensed property but that may be exclusive
in the ordinary course of business, or (iii) dispositions of worn-out, obsolete
or surplus Equipment in the ordinary course of business, (iv) Permitted
Investments; and (v) other Transfers of assets having a fair market value of not
more than $250,000 in the aggregate in any fiscal year.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.4.

“Prime Rate” means the “prime rate” as reported in The Wall Street Journal, and
if not reported, then the prime rate most recently reported in The Wall Street
Journal.

 

7



--------------------------------------------------------------------------------

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

“Required Lenders” means at any time, the holders of more than 50% of the sum of
the aggregate unpaid principal amount of the Term Loans then outstanding.

“SEC” means the Securities and Exchange Commission.

“Second Interest Only Extension Condition” means confirmation by Agent, in
Agent’s reasonable discretion, after the Closing Date, but on or prior to
April 1, 2016, that all of the following milestones have been achieved:
(a) Borrower has met the primary endpoints with respect to Borrower’s randomized
phase 2 clinical study of Borrower’s “CRLX101” product in combination with
Avastin (bevacizumab) for the treatment of metastatic renal cell carcinoma, and
(b) Borrower has received unrestricted and unencumbered net cash proceeds in an
amount equal to or greater than Thirty Million Dollars ($30,000,000.00),
resulting from (i) the issuance and sale by Borrower of its equity securities
and/or (ii) upfront cash payments resulting from a strategic corporate
partnership(s).

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document (but excluding the Warrant, the Securities Purchase Agreement and
the Equity Rights Letter Agreement), including any obligation to pay any amount
now owing or later arising.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Purchase Agreement” means the Securities Purchase Agreement dated as
of even date hereof by and between Hercules Technology Growth Capital, Inc. and
Borrower, as may be amended, restated or modified from time to time.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

“Term Commitment” means as to any Lender, the obligation of such Lender to make
a Term Loan Advance to Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1.

“Term A Loan Advance” is defined in Section 2.1(a).

“Term B Loan Advance” is defined in Section 2.1(a).

“Term C Loan Advance” and “Term C Loan Advances” are each defined in
Section 2.1(a).

 

8



--------------------------------------------------------------------------------

“Term Loan Advance” and “Term Loan Advances” are each defined in Section 2.1(a).

“Term B Loan Draw Period” means the period commencing upon the occurrence of the
Term B Loan Milestone Event and ending on the earlier to occur of (a) the
December 15, 2015, and (b) an Event of Default.

“Term C Loan Draw Period” means the period commencing on or after September 30,
2015 and upon the occurrence of the Term C Loan Milestone Event and ending on
the earlier to occur of (a) the December 15, 2015, and (b) an Event of Default.

“Term B Loan Milestone Event” means confirmation by Agent in Agent’s reasonable
discretion, that on or prior to December 15, 2015, all of the following
milestones have been achieved: (a) (i) Borrower has filed, and the U.S. Food and
Drug Administration has accepted, Borrower’s investigational new drug
application with respect to Borrower’s “CRLX301” product, and (ii) Borrower’s
first (1st) patient has been dosed in a phase 1 clinical study of Borrower’s
“CRLX301” product, and (b) (i) Borrower has obtained clinical proof of principle
data with respect to its clinical study of Borrower’s “CRLX101” product for the
treatment of non-metastatic rectal cancer (the “CRLX101 Study”) which provides
sufficient evidence to support the continued clinical progression of Borrower’s
“CRLX101” product (including, without limitation, a pathologic complete response
rate of thirty percent (30%) in the first ten (10) patients in the CRLX101
Study), and (ii) Borrower has commenced a randomized, phase 2 clinical study of
Borrower’s “CRLX101” product in combination with chemoradiotherapy for the
treatment of cancer.

“Term C Loan Milestone Event” means (a) confirmation by Agent in Agent’s
reasonable discretion, that on or after the Closing Date, but on or prior to
December 15, 2015, Borrower has received unrestricted and unencumbered net cash
proceeds in an amount equal to Forty Million Dollars ($40,000,000.00), resulting
from (i) the issuance and sale by Borrower of its equity securities and/or
(ii) upfront cash payments resulting from a strategic corporate partnership(s),
or (b) at Agent’s election, Agent consents to the making of a Term C Loan
Advance.

“Term Loan Interest Rate” means for any day, a floating per annum rate equal to
the greater of (i) seven and thirty hundredths of one percent (7.30%), and
(ii) the sum of (A) seven and thirty hundredths of one percent (7.30%), plus
(B) the Prime Rate minus (C) five and three quarters of one percent (5.75%). The
Term Loan Interest Rate will change from time to time on the day the Prime Rate
changes.

“Term Loan Maturity Date” means July 1, 2018.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

 

9



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

“Warrant” means the Warrant Agreement dated as of even date hereof by and
between Hercules Technology Growth Capital, Inc. and Borrower, as may be
amended, restated or modified from time to time.

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

SECTION 2. THE LOAN

2.1 Term Loan.

(a) Advances. Subject to the terms and conditions of this Agreement, each Lender
shall severally (and not jointly) make, in an amount not to exceed its
respective Term Commitment, and Borrower may request, one (1) Term Loan Advance
in an amount of Fifteen Million Dollars ($15,000,000) on the Closing Date,
provided that a portion of the proceeds of such Term Loan Advance shall be used
to repay in full Borrower’s outstanding obligations to Lighthouse Capital
Partners VI, L.P. (the “Term A Loan Advance”). Subject to the terms and
conditions of this Agreement, during the Term B Loan Draw Period, each Lender
shall severally (and not jointly) make, in an amount not to exceed its
respective Term Commitment, and Borrower may request, one (1) additional Term
Loan Advance in an amount of up to Five Million Dollars ($5,000,000) (the “Term
B Loan Advance”). Subject to the terms and conditions of this Agreement, during
the Term C Loan Draw Period, each Lender shall severally (and not jointly) make,
in an amount not to exceed its respective Term Commitment, and Borrower may
request, additional Term Loan Advances in an aggregate amount of up to an
additional Six Million Dollars ($6,000,000) (each, a “Term C Loan Advance” and
collectively, the “Term C Loan Advances”). Each Term C Loan Advance shall be in
a minimum amount of at least Three Million Dollars ($3,000,000). The Term A Loan
Advance, the Term B

 

10



--------------------------------------------------------------------------------

Loan Advance and the Term C Loan Advances are hereinafter referred to singly as
the “Term Loan Advance” and collectively as the “Term Loan Advances.” The
aggregate outstanding Term Loan Advances shall not exceed the Maximum Term Loan
Amount. Proceeds of any Term Loan Advance shall first be deposited into an
account that is subject to a first priority perfected security interest in favor
of Agent perfected by an Account Control Agreement.

(b) Advance Request. To obtain a Term Loan Advance, Borrower shall complete,
sign and deliver an Advance Request to Agent (at least five (5) Business Days
before the Advance Date). Lender shall fund the Term Loan Advance in the manner
requested by the Advance Request provided that each of the conditions precedent
to such Term Loan Advance is satisfied or waived by Agent in writing as of the
requested Advance Date.

(c) Interest. The principal balance of each Term Loan Advance shall bear
interest thereon from such Advance Date at the Term Loan Interest Rate based on
a year consisting of 360 days, with interest computed daily based on the actual
number of days elapsed. The Term Loan Interest Rate will float and change on the
day the Prime Rate changes from time to time.

(d) Payment. Borrower will pay interest on each Term Loan Advance on the first
(1st) Business Day of each month, beginning the month after the Advance Date.
Commencing on the Amortization Date, and continuing on the first (1st) Business
Day of each month thereafter, until the Secured Obligations are repaid, Borrower
shall repay the aggregate principal balance of Term Loan Advances that are
outstanding on the day immediately preceding the Amortization Date in equal
monthly installments of principal and interest (mortgage style) based upon an
amortization schedule equal to thirty (30) consecutive months. After any change
in the effective rate hereunder, Agent shall recalculate future payments of
principal and interest to fully amortize the outstanding principal amount over
the remaining scheduled monthly payments hereunder prior to the Term Loan
Maturity Date. The entire principal balance of the Term Loan Advances and all
accrued but unpaid interest hereunder, and all other Secured Obligations with
respect to the Term Loan Advances, shall be due and payable on Term Loan
Maturity Date. Borrower shall make all payments under this Agreement without
setoff, recoupment or deduction and regardless of any counterclaim or defense.
Lender will initiate debit entries to Borrower’s account as authorized on the
ACH Authorization (i) on each payment date of all periodic obligations payable
to Lender under each Term Advance and (ii) after prior notice to Borrower,
out-of-pocket legal fees and costs incurred by Agent or Lender in connection
with Section 11.11 of this Agreement. Once repaid, a Term Loan Advance or any
portion thereof may not be reborrowed.

2.2 Maximum Interest. Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of California shall be deemed to be the laws
relating to permissible rates of interest on commercial loans)

 

11



--------------------------------------------------------------------------------

(the “Maximum Rate”). If a court of competent jurisdiction shall finally
determine that Borrower has actually paid to Lender an amount of interest in
excess of the amount that would have been payable if all of the Secured
Obligations had at all times borne interest at the Maximum Rate, then such
excess interest actually paid by Borrower shall be applied as follows: first, to
the payment of the Secured Obligations consisting of the outstanding principal
amount of the Term Loan Advances; second, after all principal is repaid, to the
payment of Lender’s accrued interest, costs, expenses, professional fees and any
other Secured Obligations; and third, after all Secured Obligations are repaid,
the excess (if any) shall be refunded to Borrower.

2.3 Default Interest. In the event any payment is not paid on the scheduled
payment date (other than due to an ACH Failure), an amount equal to five percent
(5%) of the past due amount shall be payable on demand. In addition, upon the
occurrence and during the continuation of an Event of Default hereunder, all
Secured Obligations, including principal, interest, compounded interest, and
professional fees, shall bear interest at a rate per annum equal to the rate set
forth in Section 2.1(c), plus five percent (5%) per annum. In the event any
interest is not paid when due hereunder, delinquent interest shall be added to
principal and shall bear interest on interest, compounded at the rate set forth
in Section 2.1(c) or Section 2.3, as applicable.

2.4 Prepayment. At its option upon at least seven (7) Business Days prior notice
to Agent, Borrower may prepay all, or a portion of, the outstanding Advances by
paying the entire principal balance, or portion thereof, all accrued and unpaid
interest thereon, together with a prepayment charge equal to the following
percentage of the Advance amount being prepaid: if such Advance amounts are
prepaid in any of the first twelve (12) months following the Closing Date, three
percent (3.0%); after twelve (12) months but on or prior to twenty four
(24) months, two percent (2.0%); and thereafter, one percent (1.0%) (each, a
“Prepayment Charge”). Borrower agrees that the Prepayment Charge is a reasonable
calculation of Lender’s lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Advances. Notwithstanding the foregoing, Agent and Lender agree to waive
the Prepayment Charge if Agent and Lender (in their sole and absolute
discretion) agree in writing to refinance and redocument this Agreement prior to
the Term Loan Maturity Date, and if in connection with such refinancing and
redocumentation, Agent and Lender expressly agree in writing to waive the
Prepayment Charge. Upon the occurrence of a Change in Control, unless otherwise
agreed in writing between the Borrower and the Agent, Borrower shall prepay the
outstanding amount of all principal and accrued interest through the prepayment
date and all unpaid Agent’s and Lender’s fees and expenses accrued to the date
of the repayment (including the End of Term Charge) together with the applicable
Prepayment Charge.

2.5 End of Term Charge. On the earliest to occur of (i) the Term Loan Maturity
Date, (ii) the date that Borrower prepays in full the outstanding Secured
Obligations, and (iii) the date that the Secured Obligations become due and
payable, Borrower shall pay Lender a charge equal to six and seven hundredths of
one percent (6.70%) of the aggregate original principal amount of all Term Loan
Advances extended by Lender (the “End of Term Charge”). Notwithstanding the
required payment date of such charge, it shall be deemed earned by Lender as of
the Closing Date.

 

12



--------------------------------------------------------------------------------

2.6 Notes. If so requested by Lender by written notice to Borrower, then
Borrower shall execute and deliver to Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of Lender pursuant to
Section 11.13) (promptly after Borrower’s receipt of such notice) a Note or
Notes to evidence Lender’s Loans.

2.7 Pro Rata Treatment. Each payment (including prepayment) on account of any
fee and any reduction of the Term Loans shall be made pro rata according to the
Term Commitments of the relevant Lender.

SECTION 3. SECURITY INTEREST

3.1 As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, Borrower grants to
Agent a security interest in all of Borrower’s right, title, and interest in and
to the following personal property whether now owned or hereafter acquired
(collectively, the “Collateral”): (a) Receivables; (b) Equipment; (c) Fixtures;
(d) General Intangibles (other than Intellectual Property); (e) Inventory;
(f) Investment Property; (g) Deposit Accounts; (h) Cash; (i) Goods;
(j) commercial tort claims; and other tangible and intangible personal property
of Borrower whether now or hereafter owned or existing, or acquired by, Borrower
and wherever located; and, to the extent not otherwise included, all Proceeds of
each of the foregoing and all accessions to, substitutions and replacements for,
and rents, profits and products of each of the foregoing. Notwithstanding the
foregoing, the Collateral shall not under any circumstance include, and no
security interest is granted (i) in Borrower’s Intellectual Property; provided,
however, that the Collateral shall include all Accounts and General Intangibles
that consist of rights to payment and proceeds from the sale, licensing or
disposition of all or any part, or rights in, the Borrower’s Intellectual
Property (the “Rights to Payment”); (ii) equipment financed by capital leases or
purchase money financing, products, proceeds and insurance proceeds of the
foregoing, but only to the extent and for so long as the agreements under which
the equipment is financed prohibit granting a security interest therein to
Lender, (iii) any capital stock of any Foreign Subsidiary that constitutes a
Permitted Investment in excess of 65% of such capital stock, and (iv) any cash
or cash equivalents described in clause (vii) of the definition of Permitted
Indebtedness.

SECTION 4. CONDITIONS PRECEDENT TO LOAN

The obligation of Lender to make the Term Loan Advances hereunder is subject to
the satisfaction by Borrower of the following conditions:

4.1 Initial Advance. On or prior to the Closing Date, Borrower shall have
delivered to Agent the following:

(a) executed originals of the Loan Documents, Account Control Agreements, the
Securities Purchase Agreement, a legal opinion of Borrower’s counsel, and all
other documents and instruments reasonably required by Agent to effectuate the
transactions contemplated hereby or to create and perfect the Liens of Agent
with respect to all Collateral, in all cases in form and substance reasonably
acceptable to Agent;

 

13



--------------------------------------------------------------------------------

(b) certified copy of resolutions of the Board evidencing approval of (i) the
Loan and other transactions evidenced by the Loan Documents; and (ii) the
Warrant and transactions evidenced thereby;

(c) certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;

(d) a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified would have a Material Adverse Effect;

(e) duly executed original signature to a payoff letter from Lighthouse Capital
Partners, together with evidence (i) the Liens securing Indebtedness owed by
Borrower to Lighthouse Capital Partners will be terminated and (ii) the
documents and/or filings evidencing the perfection of such Liens, including
without limitation any financing statements and/or control agreements, have or
will, concurrently with the initial Advance, will be terminated or released;

(f) payment of the Commitment Charge, the Facility Charge, and reimbursement of
Agent’s and Lender’s current expenses reimbursable pursuant to this Agreement,
which amounts may be deducted from the initial Advance; and

(g) such other documents as Agent may reasonably request.

4.2 All Advances. On each Advance Date:

(a) Agent shall have received (i) an Advance Request for the relevant Advance as
required by Section 2.1(b), duly executed by Borrower’s Principal Executive
Officer or Principal Financial Officer, and (ii) any other documents Agent may
reasonably request.

(b) The representations and warranties set forth in this Agreement shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(c) Borrower shall be in compliance in all material respects with all the terms
and provisions set forth herein and in each other Loan Document on its part to
be observed or performed, and at the time of and immediately after such Advance
no Event of Default shall have occurred and be continuing.

 

14



--------------------------------------------------------------------------------

(d) Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

4.3 No Default. As of the Closing Date and each Advance Date, as applicable,
(i) no fact or condition exists that would (or would, with the passage of time,
the giving of notice, or both) constitute an Event of Default and (ii) no event
that has had or would reasonably be expected to have a Material Adverse Effect
has occurred and is continuing.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1 Corporate Status. Borrower is a corporation duly organized, legally existing
and in good standing under the laws of the State of Delaware, and is duly
qualified as a foreign corporation in all jurisdictions in which the nature of
its business or location of its properties require such qualifications and where
the failure to be qualified would reasonably be expected to have a Material
Adverse Effect. Borrower’s present name, former names (if any), locations, place
of formation, tax identification number, organizational identification number
and other information are correctly set forth in Exhibit C, as may be updated by
Borrower in a written notice (including any Compliance Certificate) provided to
Agent after the Closing Date.

5.2 Collateral. Borrower owns or has the right to use the Collateral and the
Intellectual Property, free of all Liens, except for Permitted Liens. Borrower
has the power and authority to grant to Agent a Lien in the Collateral as
security for the Secured Obligations.

5.3 Consents. Borrower’s execution, delivery and performance of the Note(s) (if
any), this Agreement and all other Loan Documents, and Borrower’s execution of
the Warrant, (i) have been duly authorized by all necessary corporate action of
Borrower, (ii) will not result in the creation or imposition of any Lien upon
the Collateral, other than Permitted Liens and the Liens created by this
Agreement and the other Loan Documents, (iii) do not violate any provisions of
Borrower’s Certificate of Incorporation, bylaws, or any, law, regulation, order,
injunction, judgment, decree or writ to which Borrower is subject and
(iv) except as described on Schedule 5.3, do not violate any contract or
agreement or require the consent or approval of any other Person that has not
been obtained. The individual or individuals executing the Loan Documents and
the Warrant are duly authorized to do so.

5.4 Material Adverse Effect. No event that has had or would reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.

5.5 Actions Before Governmental Authorities. There are no actions, suits or
proceedings at law or in equity or by or before any governmental authority now
pending or, to the knowledge of Borrower, threatened against or affecting
Borrower or its property which would reasonably be expected to result in
liability in excess of $500,000.

 

15



--------------------------------------------------------------------------------

5.6 Laws. Borrower is not in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default would reasonably
expected to result in a Material Adverse Effect. Borrower is not in default in
any manner under any provision of any agreement or instrument evidencing
Indebtedness in excess of $250,000, or any other material agreement to which it
is a party or by which it is bound, which default would reasonably be expected
to have a material adverse effect on Borrower’s business.

5.7 Information Correct and Current. No written statement, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
Borrower to Agent in connection with any Loan Document or included therein or
delivered pursuant thereto when taken together with all other such reports,
statements or writings contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they are made not misleading at the time such
statement was made or deemed made (it being recognized by Agent and the Lenders
that the projections and forecasts provided by Borrower in good faith and based
upon reasonable assumptions are not viewed as facts and that actual results
during the period or periods covered by such projections and forecasts may
differ from the projected or forecasted results). Any and all financial or
business projections provided by Borrower to Agent, whether prior to or after
the Closing Date, shall be at the time delivered (i) provided in good faith and
based on the most current data and information available to Borrower, and
(ii) the most current of such projections provided to Borrower’s Board.

5.8 Tax Matters. (a) Borrower has filed all federal, state and local tax returns
that it is required to file (or extensions thereof), (b) Borrower has duly paid
or fully reserved (if required under GAAP) for all taxes or installments thereof
(including any interest or penalties) as and when due, which have or may become
due pursuant to such returns, and (c) Borrower has paid or fully reserved for
any tax assessment received by Borrower for the three (3) years preceding the
Closing Date, if any (including any taxes being contested in good faith and by
appropriate proceedings), in each case ((a)-(c)) except with respect to taxes
that do not exceed $25,000 in the aggregate.

5.9 Intellectual Property Claims. Except for Permitted Liens that constitute a
Permitted Transfer, Borrower is the sole owner of, or otherwise has the right to
use, the Intellectual Property owned by the Borrower and material to its
business. Except as described on Schedule 5.9, (i) to Borrower’s knowledge, each
of the material Copyrights, Trademarks and Patents is valid and enforceable,
(ii) no material part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and (iii) no claim has been made to Borrower
in writing that any material part of the Intellectual Property violates the
rights of any third party which would reasonably be expected to have a material
adverse effect on Borrower’s business. Exhibit D is a true, correct and complete
list of each of Borrower’s Patents, registered Trademarks, registered
Copyrights, and material agreements under which Borrower licenses Intellectual
Property from third parties (other

 

16



--------------------------------------------------------------------------------

than shrink-wrap software licenses), together with application or registration
numbers, as applicable, owned by Borrower or any Subsidiary, in each case as of
the Closing Date. Borrower is not in material breach of, nor has Borrower failed
to perform any material obligations under, any of the foregoing contracts,
licenses or agreements and, to Borrower’s knowledge, no third party to any such
contract, license or agreement is in material breach thereof or has failed to
perform any material obligations thereunder which material breach would
reasonably be expected to have a material adverse effect on Borrower’s business.

5.10 Intellectual Property. Except as described on Schedule 5.10, Borrower has,
or in the case of any proposed business, will have, all material rights with
respect to Intellectual Property necessary in the operation or conduct of
Borrower’s business as currently conducted and proposed to be conducted by
Borrower. Without limiting the generality of the foregoing, and in the case of
Licenses, except for restrictions that are unenforceable under Division 9 of the
UCC, and except as provided in Schedule 5.10, Borrower has the right, to the
extent required to operate Borrower’s business, to freely transfer, license or
assign Borrower’s owned Intellectual Property without condition, restriction or
payment of any kind (other than license payments in the ordinary course of
business) to any third party, and to the extent applicable, Borrower owns or has
the right to use, pursuant to valid licenses, all software development tools,
library functions, compilers and all other third-party software and other items
that are used in the design, development, promotion, sale, license, manufacture,
import, export, use or distribution of Borrower Products. For the avoidance of
doubt, shrink-wrap licenses, click on license agreements, open source code and
other licenses available to the public without customization shall not be
considered a material License.

5.11 Borrower Products. Except as described on Schedule 5.11, no Intellectual
Property material to Borrower’s business owned by Borrower or Borrower Product
has been or is subject to any actual or, to the knowledge of Borrower,
threatened (in writing) litigation, proceeding (including any proceeding in the
United States Patent and Trademark Office or any corresponding foreign office or
agency) or outstanding decree, order, judgment, settlement agreement or
stipulation that restricts in any material respect Borrower’s use, transfer or
licensing thereof or that may affect the validity, use or enforceability
thereof, in each case, which would reasonably be expected to have a material
adverse effect on Borrower’s business. There is no decree, order, judgment,
agreement, stipulation, arbitral award or other provision entered into in
connection with any litigation or proceeding that obligates Borrower to grant
licenses or ownership interest in any future Intellectual Property related to
the operation or conduct of the business of Borrower or Borrower Products.
Borrower has not received any written notice or claim challenging or questioning
Borrower’s ownership in any Intellectual Property (or written notice of any
claim challenging or questioning the ownership in any licensed Intellectual
Property material to Borrower’s business of the owner thereof) or suggesting
that any third party has any claim of legal or beneficial ownership with respect
thereto nor, to Borrower’s knowledge, is there a reasonable basis for any such
claim, in each case, which would reasonably be expected to have a material
adverse effect on Borrower’s business. Neither Borrower’s use of its material
Intellectual Property nor the production and sale of Borrower Products in any
material respect infringes the Intellectual Property or other rights of others.

 

17



--------------------------------------------------------------------------------

5.12 Financial Accounts. Exhibit E, as may be updated by Borrower in a written
notice provided to Agent after the Closing Date, is a true, correct and complete
list of (a) all banks and other financial institutions at which Borrower or any
Subsidiary maintains Deposit Accounts and (b) all institutions at which Borrower
or any Subsidiary maintains an account holding Investment Property, and such
exhibit correctly identifies the name, address and telephone number of each bank
or other institution, the name in which the account is held, a description of
the purpose of the account, and the complete account number therefor.

5.13 Employee Loans. Except as permitted as a Permitted Investment, Borrower has
no outstanding loans to any employee, officer or director of Borrower nor has
Borrower guaranteed the payment of any loan made to an employee, officer or
director of Borrower by a third party.

5.14 Subsidiaries. Borrower does not own any stock, partnership interest or
other securities of any Person, except for Permitted Investments. Attached as
Schedule 5.1, as may be updated by Borrower in a written notice provided after
the Closing Date, is a true, correct and complete list of each Subsidiary.

SECTION 6. INSURANCE; INDEMNIFICATION

6.1 Coverage. Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business. Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury. Borrower must maintain a minimum of $2,000,000 of commercial
general liability insurance for each occurrence. Borrower has and agrees to
maintain a minimum of $2,000,000 of directors’ and officers’ insurance for each
occurrence and $5,000,000 in the aggregate. So long as there are any Secured
Obligations outstanding, Borrower shall also cause to be carried and maintained
insurance upon the Collateral, insuring against all risks of physical loss or
damage howsoever caused, in an amount not less than the full replacement cost of
the Collateral, provided that such insurance may be subject to standard
exceptions and deductibles.

6.2 Certificates. Borrower shall deliver to Agent certificates of insurance that
evidence Borrower’s compliance with its insurance obligations in Section 6.1 and
the obligations contained in this Section 6.2. Borrower’s insurance certificate
shall state Agent is an additional insured for commercial general liability, a
loss payee for all risk property damage insurance, subject to the insurer’s
approval, and a loss payee for property insurance and additional insured for
liability insurance for any future insurance that Borrower may acquire from such
insurer. Subject to Section 7.15, attached to the certificates of insurance will
be additional insured endorsements for liability and lender’s loss payable
endorsements for all risk property damage insurance. All certificates of
insurance will provide for a minimum of thirty (30) days advance written notice
to Agent of cancellation or any other change adverse to Agent’s interests,
except for cancellations for nonpayment

 

18



--------------------------------------------------------------------------------

which will provide for a minimum of ten (10) days advance written notice to
Agent. Any failure of Agent to scrutinize such insurance certificates for
compliance is not a waiver of any of Agent’s rights, all of which are reserved.

6.3 Indemnity. Borrower agrees to indemnify and hold Agent, Lender and their
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders (each, an “Indemnified Person”) harmless from and against any and
all claims, costs, expenses, damages and liabilities (including such claims,
costs, expenses, damages and liabilities based on liability in tort, including
strict liability in tort), including reasonable attorneys’ fees and
disbursements and other costs of investigation or defense (including those
incurred upon any appeal) (collectively, “Liabilities”), that may be instituted
or asserted against or incurred by such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents or the administration of such credit, or in connection
with or arising out of the transactions contemplated hereunder and thereunder,
or any actions or failures to act in connection therewith, or arising out of the
disposition or utilization of the Collateral, excluding in all cases Liabilities
to the extent resulting directly from any Indemnified Person’s gross negligence
or willful misconduct. Borrower agrees to pay, and to save Agent and Lender
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all excise, sales or other similar taxes (excluding
taxes imposed on or measured by the net income of Agent or Lender) that may be
payable or determined to be payable with respect to any of the Collateral or
this Agreement. In no event shall any Indemnified Person be liable on any theory
of liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings).

SECTION 7. COVENANTS OF BORROWER

Borrower agrees as follows:

7.1 Financial Reports. Borrower shall furnish to Agent the financial statements
and reports listed hereinafter (the “Financial Statements”):

(a) as soon as practicable (and in any event within 30 days) after the end of
each month, unaudited interim and year-to-date financial statements as of the
end of such month (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows, all certified by Borrower’s Principal Executive Officer or Principal
Financial Officer to the effect that they have been prepared in accordance with
the Borrower’s internal procedures (but not necessarily GAAP);

(b) as soon as practicable (and in any event within 45 days) after the end of
the first three calendar quarters of each fiscal year, unaudited interim and
year-to-date financial statements as of the end of such calendar quarter
(prepared on a consolidated and consolidating basis, if applicable), including
balance sheet and related statements of income and cash flows accompanied by a
report detailing any material contingencies (including the commencement of any
material litigation by or against Borrower) or any other occurrence that would
reasonably be expected to have a Material Adverse Effect,

 

19



--------------------------------------------------------------------------------

certified by Borrower’s Principal Executive Officer or Principal Financial
Officer to the effect that they have been prepared in accordance with GAAP,
except (i) for the absence of footnotes, and (ii) that they are subject to
normal year-end adjustments;

(c) as soon as practicable (and in any event within one hundred fifty
(150) days) after the end of each fiscal year, audited financial statements as
of the end of such year (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows, and setting forth in comparative form the corresponding figures for the
preceding fiscal year, certified by a firm of independent certified public
accountants selected by Borrower and reasonably acceptable to Agent, together
with an opinion which is either unqualified, or qualified only for going concern
with respect to Borrower’s cash position or liquidity, accompanied by any
management report from such accountants;

(d) as soon as practicable (and in any event within 30 days) after the end of
each month, a Compliance Certificate in the form of Exhibit F;

(e) promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Borrower has made
generally available to holders of its capital stock and copies of any regular,
periodic and special reports or registration statements that Borrower files with
the Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;

(f) [Omitted]; and

(g) financial and business projections promptly following their approval by
Borrower’s Board of Directors, and in any event, within 45 days after the
commencement of Borrower’s fiscal year, as well as budgets, operating plans and
other financial information reasonably requested by Agent.

Borrower shall not make any change in its (a) accounting policies or reporting
practices, except as required or permitted by GAAP or (b) fiscal years or fiscal
quarters. The fiscal year of Borrower shall end on December 31.

Notwithstanding anything to the contrary in this Section 7.1, the Borrower shall
not be required to deliver any financial statements to the Agent under clause
(b) or clause (c) above with respect to any period for which it has timely filed
its Form 10-K or Form 10-Q, as the case may be, with the SEC; provided, that
such Form 10-K or Form 10-Q, as the case may be, is publicly available on the
SEC’s website (or a similar website) within the time periods permitted by this
Section 7.1 and the Borrower promptly notifies Agent in writing (which may be by
electronic mail) of the posting of any such documents. To the extent any
documents required to be delivered pursuant to the terms hereof are included in
materials otherwise filed with the SEC, Borrower electronically may deliver such
documents by e-mailing a link to the applicable filing posted on the SEC website
currently located at http://www.sec.gov.

 

20



--------------------------------------------------------------------------------

The executed Compliance Certificate may be sent via facsimile to Agent at
(650) 473-9194 or via e-mail to BJadot@herculestech.com. All Financial
Statements required to be delivered pursuant to clauses (a), (b) and (c) shall
be sent via e-mail to financialstatements@herculestech.com with a copy to
BJadot@herculestech.com and legal@herculestech.com provided, that if e-mail is
not available or sending such Financial Statements via e-mail is not possible,
they shall be sent via facsimile to Agent at: (866) 468-8916, attention Chief
Credit Officer.

7.2 Management Rights. Borrower shall permit any representative that Agent or
Lender authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of Borrower at reasonable times and upon reasonable notice during normal
business hours (but in no event more than 2 times during any 12-month period
unless an Event of Default has occurred and is continuing). In addition, any
such representative shall have the right to meet with management and officers of
Borrower to discuss such books of account and records. In addition, Agent or
Lender shall be entitled at reasonable times and intervals to consult with and
advise the management and officers of Borrower concerning significant business
issues affecting Borrower. Such consultations shall not unreasonably interfere
with Borrower’s business operations. The parties intend that the rights granted
Agent and Lender shall constitute “management rights” within the meaning of 29
C.F.R Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Agent or Lender with respect to any business issues shall not
be deemed to give Agent or Lender, nor be deemed an exercise by Agent or Lender
of, control over Borrower’s management or policies.

7.3 Further Assurances. Borrower shall from time to time execute, deliver and
file, alone or with Agent, any financing statements, security agreements,
collateral assignments, notices, control agreements, or other documents to
perfect or give the highest priority to Agent’s Lien on the Collateral (subject
to a valid and properly perfected purchase money lien in Equipment pursuant to
the terms hereof). Borrower shall from time to time procure any instruments or
documents as may be requested by Agent, and take all further action that may be
necessary or desirable, or that Agent may reasonably request, to perfect and
protect the Liens granted hereby and thereby. In addition, and for such purposes
only, Borrower hereby authorizes Agent to execute and deliver on behalf of
Borrower and to file such financing statements, collateral assignments, notices,
control agreements, security agreements and other documents without the
signature of Borrower either in Agent’s name or in the name of Agent as agent
and attorney-in-fact for Borrower. Borrower shall protect and defend Borrower’s
title to the Collateral and Agent’s Lien thereon against all Persons claiming
any interest adverse to Borrower or Agent other than Permitted Liens.

7.4 Indebtedness. Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except for the conversion of Indebtedness into equity securities and the payment
of cash in lieu of fractional shares in connection with such conversion.

 

21



--------------------------------------------------------------------------------

7.5 Collateral. Borrower shall at all times keep its property free and clear
from any legal process or Liens whatsoever (except for Permitted Liens), and
shall give Agent prompt written notice of any legal process affecting such
property or any Liens thereon, provided however, that the Collateral and such
property and assets may be subject to Permitted Liens except that there shall be
no Liens whatsoever on (but there may be Permitted Transfers of) Intellectual
Property. Borrower shall cause its Subsidiaries to protect and defend such
Subsidiary’s title to its assets from and against all Persons claiming any
interest adverse to such Subsidiary, and Borrower shall cause its Subsidiaries
at all times to keep such Subsidiary’s property and assets free and clear from
any legal process or Liens whatsoever (except for Permitted Liens, provided
however, that there shall be no Liens whatsoever on (but there may be Permitted
Transfers of) Intellectual Property), and shall give Agent prompt written notice
of any legal process affecting such Subsidiary’s assets. Borrower shall not
agree with any Person other than Agent or Lender not to encumber its property
other than (i) as is otherwise permitted in the definition of “Permitted Liens”
herein and “Permitted Transfers” herein, and (ii) restrictions by reason of
customary provisions restricting assignment, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements as the case may be).

7.6 Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

7.7 Distributions. Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other equity interest of the
Borrower other than repurchases of stock or stock options from former employees,
directors, or consultants of Borrower under the terms of the applicable
repurchase agreements, similar agreements or plans, provided, however, in each
case the repurchase or redemption price does not exceed $250,000 in any fiscal
year, and provided further that, no Event of Default has occurred, is
continuing, or would exist after giving effect to the repurchases, or
(b) declare or pay any cash dividend or make a cash distribution on any class of
stock or other equity interest, except that a Subsidiary may pay dividends or
make distributions to Borrower, or (c) lend money to any employees, officers or
directors or guarantee the payment of any such loans granted by a third party in
excess of $100,000 in the aggregate or (d) waive, release or forgive any
Indebtedness owed by any employees, officers or directors in excess of $100,000
in the aggregate.

7.8 Transfers. Except for Permitted Transfers, Permitted Investments and
Permitted Liens, Borrower shall not voluntarily or involuntarily transfer, sell,
lease, license, lend or in any other manner convey any equitable, beneficial or
legal interest in any material portion of its assets.

7.9 Mergers or Acquisitions. Borrower shall not merge or consolidate, or permit
any of its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of (a) a Subsidiary which is
not a

 

22



--------------------------------------------------------------------------------

Borrower into another Subsidiary or into Borrower or (b) a Borrower into another
Borrower), or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person, other than
Permitted Investments. Borrower may dissolve any Subsidiary into the
Subsidiary’s corporate parent.

7.10 Taxes. Borrower and its Subsidiaries shall pay when due all taxes, fees or
other charges of any nature whatsoever (together with any related interest or
penalties) now or hereafter imposed or assessed against Borrower, Agent, Lender
(other than taxes imposed on or measured by the net income of Agent and/or
Lender and other than any withholding taxes imposed on payments to the Agent
and/or Lender) or the Collateral or upon Borrower’s ownership, possession, use,
operation or disposition thereof or upon Borrower’s rents, receipts or earnings
arising therefrom. Borrower shall file on or before the due date therefor all
personal property tax returns (or extensions) in respect of the Collateral.
Notwithstanding the foregoing, Borrower may contest, in good faith and by
appropriate proceedings, taxes for which Borrower maintains adequate reserves
therefor in accordance with GAAP.

7.11 Corporate Changes. Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty
(20) days’ prior written notice to Agent. Neither Borrower nor any Subsidiary
shall suffer a Change in Control, without the Agent’s prior written consent.
Neither Borrower nor any Subsidiary shall relocate its chief executive office or
its principal place of business unless: (i) it has provided prior written notice
to Agent; and (ii) as to the Borrower, such relocation shall be within the
continental United States. Neither Borrower nor any Subsidiary shall relocate
any item of Collateral (other than (x) Inventory in the ordinary course of
business, (y) relocations of Equipment having an aggregate value of up to
$150,000 in any fiscal year, and (z) relocations of Collateral from a location
described on Exhibit C to another location described on Exhibit C) unless (i) it
has provided prompt written notice to Agent, (ii) such relocation is within the
continental United States and, (iii) if such relocation is to a third party
bailee, it has delivered a bailee agreement in form and substance reasonably
acceptable to Agent.

7.12 Deposit Accounts. Except for Excluded Accounts, neither Borrower nor any
Subsidiary shall maintain any Deposit Accounts, or accounts holding Investment
Property, except with respect to which Agent has an Account Control Agreement.

7.13 Subsidiaries. Borrower shall notify Agent of each Subsidiary formed
subsequent to the Closing Date and, within 15 days of formation, shall cause any
such Subsidiary to execute and deliver to Agent a Joinder Agreement.

7.14 Notification of Event of Default. Borrower shall notify Agent immediately
of the occurrence of any Event of Default.

7.15 Post-Closing Deliverables. Borrower shall deliver to Agent, within thirty
(30) days after the Closing Date, in form and substance satisfactory to Agent,
endorsements to Borrower’s property and liability policies, which endorsements
shall name Agent as lender loss payee and additional insured and provide that
Agent shall receive prior notice of cancellation of such property and liability
policies, and (b) within three (3) days after the Closing Date, in form and
substance satisfactory to Agent, fully-executed Account Control Agreements by
and among Borrower, Agent, and Silicon Valley Bank, covering each of Borrower’s
account no. xxxxxxxx and account no. xxxxxxxx.

 

23



--------------------------------------------------------------------------------

SECTION 8. RIGHT TO INVEST

8.1 Lender or its assignee or nominee shall have the right, in its discretion,
to participate in any Subsequent Financing (as defined in the Equity Rights
Letter Agreement) pursuant to the terms set forth in the Equity Rights Letter
Agreement.

SECTION 9. EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1 Payments. Borrower fails to pay any amount due under this Agreement, the
Notes, or any of the other Loan Documents on the due date (or within three
(3) Business Days of the due date, provided that such late payment is due to an
ACH Failure); or

9.2 Covenants. Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, or any of the other Loan Documents,
and (a) with respect to a default under any covenant under this Agreement (other
than under Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, and 7.14), any other Loan
Document, such default continues for more than ten (10) days after the earlier
of the date on which (i) Agent or Lender has given notice of such default to
Borrower and (ii) Borrower has actual knowledge of such default or (b) with
respect to a default under any of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, and
7.14, the occurrence of such default; or

9.3 Material Adverse Effect. A Material Adverse Effect has occurred; provided
that solely for purposes of this Section 9.3, the occurrence of any of the
following, in and of itself, shall not constitute a Material Adverse Effect:
(a) adverse results or delays in any nonclinical or clinical trial, including
without limitation, the failure to demonstrate the desired safety or efficacy of
any drug or companion diagnostic; (b) the denial, delay or limitation of
approval of, or taking of any other regulatory action by, the United States Food
and Drug Administration or any other governmental entity with respect to any
drug or companion diagnostic; or (c) a change in or discontinuation of a
strategic partnership or other collaboration or license arrangement; or

9.4 Representations. Any representation or warranty made by Borrower in this
Agreement shall have been false or misleading in any material respect when made;
or

9.5 Insolvency. Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due or shall
otherwise become insolvent; or (iii) shall file a voluntary petition in
bankruptcy; or (iv) shall file any petition, answer, or document seeking for
itself any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation pertinent to such circumstances; or (v) shall seek or consent to or
acquiesce in the appointment of any trustee, receiver, or liquidator of Borrower
or of all or any substantial part (i.e., 33-1/3% or more) of the assets or
property of Borrower; or

 

24



--------------------------------------------------------------------------------

(vi) shall cease operations of its business as its business has normally been
conducted for three (3) consecutive business days, or terminate substantially
all of its employees; or (vii) Borrower or its directors or majority
shareholders shall take any action initiating any of the foregoing actions
described in clauses (i) through (vi); or (B) either (i) forty-five (45) days
shall have expired after the commencement of an involuntary action against
Borrower seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, without such action being dismissed or all orders or
proceedings thereunder affecting the operations or the business of Borrower
being stayed; or (ii) a stay of any such order or proceedings shall thereafter
be set aside and the action setting it aside shall not be timely appealed; or
(iii) Borrower shall file any answer admitting or not contesting the material
allegations of a petition filed against Borrower in any such proceedings; or
(iv) the court in which such proceedings are pending shall enter a decree or
order granting the relief sought in any such proceedings; or (v) thirty
(30) days shall have expired after the appointment, without the consent or
acquiescence of Borrower, of any trustee, receiver or liquidator of Borrower or
of all or any substantial part of the properties of Borrower without such
appointment being vacated; or

9.6 Attachments; Judgments. Any portion of Borrower’s assets having a value in
excess of $250,000 is attached or seized, or a levy is filed against any such
assets, or a judgment or judgments (not covered by insurance as to which
liability has been accepted by such insurance carrier) is/are entered for the
payment of money, individually or in the aggregate, of at least $250,000 and
remains unstayed, unbonded and unsatisfied for more than ten (10) days, or
Borrower is enjoined or in any way prevented by court order from conducting any
part of its business; or

9.7 Other Obligations. The occurrence of any default under any agreement or
obligation of Borrower involving any Indebtedness in excess of $250,000.

SECTION 10. REMEDIES

10.1 General. Upon and during the continuance of any one or more Events of
Default, (i) Agent may, at its option, accelerate and demand payment of all or
any part of the Secured Obligations together with a Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.5, all of
the Secured Obligations shall automatically be accelerated and made due and
payable, in each case without any further notice or act), (ii) Agent may, in its
reasonable discretion, sign and file in Borrower’s name any and all collateral
assignments, notices, control agreements, security agreements and other
documents it deems reasonably necessary or appropriate to perfect or protect the
repayment of the Secured Obligations, and in furtherance thereof, Borrower
hereby grants Agent an irrevocable power of attorney coupled with an interest,
and (iii) Agent may notify any of Borrower’s account debtors to make payment
directly to Agent, compromise the amount of any such account on Borrower’s
behalf and endorse Agent’s name without recourse on any such payment for deposit
directly to Agent’s account. Agent may exercise all rights and remedies with
respect to the Collateral under the Loan Documents or otherwise available to

 

25



--------------------------------------------------------------------------------

it under the UCC and other applicable law, including the right to release, hold,
sell, lease, liquidate, collect, realize upon, or otherwise dispose of all or
any part of the Collateral and the right to occupy, utilize, process and
commingle the Collateral. All Agent’s rights and remedies shall be cumulative
and not exclusive.

10.2 Collection; Foreclosure. Upon the occurrence and during the continuance of
any Event of Default, Agent may, at any time or from time to time, apply,
collect, liquidate, sell in one or more sales, lease or otherwise dispose of,
any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Agent may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Borrower agrees that any such public or private sale
may occur upon ten (10) calendar days’ prior written notice to Borrower. Agent
may require Borrower to assemble the Collateral and make it available to Agent
at a place designated by Agent that is reasonably convenient to Agent and
Borrower. The proceeds of any sale, disposition or other realization upon all or
any part of the Collateral shall be applied by Agent in the following order of
priorities:

First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s costs and professionals’ and advisors’ fees and expenses as described
in Section 11.11;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and

Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3 No Waiver. Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.

10.4 Cumulative Remedies. The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Agent.

10.5 Notices. The Agent agrees not to issue a notice of exclusive control under
any Account Control Agreement unless an Event of Default has occurred and is
continuing.

 

26



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS

11.1 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2 Notice. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by facsimile or hand delivery or delivery by an overnight express service or
overnight mail delivery service; or (ii) the third calendar day after deposit in
the United States mails, with proper first class postage prepaid, in each case
addressed to the party to be notified as follows:

 

  (a) If to Agent:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer and Bryan Jadot

400 Hamilton Avenue, Suite 310

Palo Alto, California 94301

Email: legal@herculestech.com and bjadot@herculestech.com

Facsimile: 650-473-9194

Telephone: 650-289-3060

and to:

Christine Fera

Email: cfera@herculestech.com

 

  (b) If to Lender:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer and Bryan Jadot

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Email: legal@herculestech.com and bjadot@herculestech.com

Facsimile: 650-473-9194

Telephone: 650-289-3060

and to:

Christine Fera

Email: cfera@herculestech.com

 

27



--------------------------------------------------------------------------------

  (c) If to Borrower:

Cerulean Pharma Inc.

Attention: Senior VP, Finance & Administration

840 Memorial Drive, 5th floor

Cambridge, MA 02139

Facsimile: 617-494-1544

Telephone: 617-551-9600

and to:

Cerulean Pharma Inc.

Attention: Vice President, General Counsel

840 Memorial Drive, 5th floor

Cambridge, MA 02139

Facsimile: 617-494-1544

Telephone: 617-551-9600

or to such other address as each party may designate for itself by like notice.

11.3 Entire Agreement; Amendments.

(a) This Agreement and the other Loan Documents constitute the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and thereof, and supersede and replace in their entirety any prior proposals,
term sheets, non-disclosure or confidentiality agreements, letters, negotiations
or other documents or agreements, whether written or oral, with respect to the
subject matter hereof or thereof (including Agent’s revised proposal letter
dated December 9, 2014).

(b) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b). The Required Lenders and Borrower party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Agent and the Borrower party to the relevant Loan Document may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(ii) waive, on such terms and conditions as the Required Lenders or the Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (A) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest or fee payable hereunder, or extend the scheduled date of
any payment thereof, in each case without the written consent of each Lender
directly affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section 11.3(b) without the written consent of such Lender;
(C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release a Borrower from its obligations
under the Loan Documents, except as otherwise permitted under this Agreement, in
each case without the written consent of all Lenders; or (D) amend, modify or
waive any provision

 

28



--------------------------------------------------------------------------------

of Section 11.17 without the written consent of the Agent. Any such waiver and
any such amendment, supplement or modification shall apply equally to each
Lender and shall be binding upon Borrower, the Lender, the Agent and all future
holders of the Loans.

11.4 No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5 No Waiver. The powers conferred upon Agent and Lender by this Agreement are
solely to protect its rights hereunder and under the other Loan Documents and
its interest in the Collateral and shall not impose any duty upon Agent or
Lender to exercise any such powers. No omission or delay by Agent or Lender at
any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lender is entitled, nor shall it in any way affect the right of Agent
or Lender to enforce such provisions thereafter.

11.6 Survival. All agreements, representations and warranties contained in this
Agreement and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Agent and Lender and shall survive
the execution and delivery of this Agreement and the expiration or other
termination of this Agreement.

11.7 Successors and Assigns. The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any). Borrower shall not assign its obligations under this
Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect. Agent and Lender may assign, transfer, or endorse its rights hereunder
and under the other Loan Documents (subject to Section 11.13 hereof) without
prior notice to Borrower (provided however, as long as no Event of Default
exists or is continuing, Lender shall provide subsequent notice to Borrower of
any such assignment, transfer or endorsement of this Agreement, and provided
further that so long as no Event of Default has occurred and is continuing, such
assignee or transferee shall have net total assets of at least One Hundred
Million Dollars ($100,000,000) (excluding any Affiliate of Agent or Lender)),
and all of such rights shall inure to the benefit of Agent’s and Lender’s
successors and assigns.

11.8 Governing Law. This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and Lender in the State of California, and
shall have been accepted by Agent and Lender in the State of California. Payment
to Agent and Lender by Borrower of the Secured Obligations is due in the State
of California. This Agreement and the other Loan Documents shall be governed by,
and construed and enforced in accordance with, the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

 

29



--------------------------------------------------------------------------------

11.9 Consent to Jurisdiction and Venue. All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement or any of the other Loan Documents may be
brought in any state or federal court located in the State of California. By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement or the other Loan Documents. Service of process
on any party hereto in any action arising out of or relating to this Agreement
shall be effective if given in accordance with the requirements for notice set
forth in Section 11.2, and shall be deemed effective and received as set forth
in Section 11.2. Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of either party to bring
proceedings in the courts of any other jurisdiction.

11.10 Mutual Waiver of Jury Trial / Judicial Reference.

(a) Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert Person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. EACH OF BORROWER, AGENT AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDER OR THEIR
RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE AGAINST
BORROWER. This waiver extends to all such Claims, including Claims that involve
Persons other than Agent, Borrower and Lender; Claims that arise out of or are
in any way connected to the relationship among Borrower, Agent and Lender; and
any Claims for damages, breach of contract, tort, specific performance, or any
equitable or legal relief of any kind, arising out of this Agreement, any other
Loan Document.

(b) If the waiver of jury trial set forth in Section 11.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California. Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.

(c) In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.9, any prejudgment order, writ or
other relief and have such prejudgment order, writ or other relief enforced to
the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

 

30



--------------------------------------------------------------------------------

11.11 Professional Fees. Borrower promises to pay Agent’s and Lender’s fees and
expenses necessary to finalize the loan documentation, including but not limited
to reasonable attorney’s fees, UCC searches, filing costs, and other
miscellaneous expenses. In addition, Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses incurred by
Agent and Lender after the Closing Date in connection with or related to:
(a) the Loan; (b) the administration, collection, or enforcement of the Loan;
(c) the amendment or modification of the Loan Documents; (d) any waiver,
consent, release, or termination under the Loan Documents; (e) the protection,
preservation, audit, field exam, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to Borrower or the Collateral, and any appeal or
review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to Borrower, the Collateral, the Loan Documents, including representing
Agent or Lender in any adversary proceeding or contested matter commenced or
continued by or on behalf of Borrower’s estate, and any appeal or review
thereof.

11.12 Confidentiality. Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”). Accordingly, Agent and Lender agree that any
Confidential Information it may obtain in the course of acquiring,
administering, or perfecting Agent’s security interest in the Collateral shall
not be disclosed to any other Person or entity in any manner whatsoever, in
whole or in part, without the prior written consent of Borrower, except that
Agent and Lender may disclose any such information: (a) to its own directors,
officers, employees, accountants, counsel and other professional advisors and to
its affiliates if Agent or Lender in their sole discretion determines that any
such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information; (b) if such information is
generally available to the public through no fault of Agent and/or Lender;
(c) if required or appropriate in any report, statement or testimony submitted
to any governmental authority having or claiming to have jurisdiction over Agent
or Lender; (d) if required or appropriate in response to any summons or subpoena
or in connection with any litigation, to the extent permitted or deemed
advisable by Agent’s or Lender’s counsel; (e) to comply with any legal
requirement or law applicable to Agent or Lender; (f) to the extent reasonably
necessary in connection with the exercise of any right or remedy under any Loan
Document, including Agent’s sale, lease, or other disposition of Collateral upon
and during the continuance of an Event of Default; (g) to any participant or
assignee of Agent or Lender or any prospective

 

31



--------------------------------------------------------------------------------

participant or assignee; provided, that such participant or assignee or
prospective participant or assignee agrees in writing to be bound by this
Section prior to disclosure; or (h) otherwise with the prior consent of
Borrower; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of Borrower or any of its affiliates or any
guarantor under this Agreement or the other Loan Documents.

11.13 Assignment of Rights. Borrower acknowledges and understands that Agent or
Lender may sell and assign all or part of its interest hereunder and under the
Loan Documents to any Person or entity (provided that no Event of Default has
occurred and in continuing, no such Assignment shall be made to a direct
competitor of Borrower) (an “Assignee”). After such assignment the term “Agent”
or “Lender” as used in the Loan Documents shall mean and include such Assignee,
and such Assignee shall be vested with all rights, powers and remedies of Agent
and Lender hereunder with respect to the interest so assigned; but with respect
to any such interest not so transferred, Agent and Lender shall retain all
rights, powers and remedies hereby given. No such assignment by Agent or Lender
shall relieve Borrower of any of its obligations hereunder. Lender agrees that
in the event of any transfer by it of the Note(s)(if any), it will endorse
thereon a notation as to the portion of the principal of the Note(s), which
shall have been paid at the time of such transfer and as to the date to which
interest shall have been last paid thereon.

11.14 Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Agent or Lender. The Loan Documents and the Secured Obligations and Collateral
security shall continue to be effective, or shall be revived or reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations or any transfer of Collateral to Agent, or any part thereof is
rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Agent or
Lender in Cash.

11.15 Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.16 No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless

 

32



--------------------------------------------------------------------------------

specifically provided otherwise herein, and, except as otherwise so provided,
all provisions of the Loan Documents will be personal and solely among Agent,
the Lender and the Borrower.

11.17 Agency.

(a) Lender hereby irrevocably appoints Hercules Technology Growth Capital, Inc.
to act on its behalf as the Agent hereunder and under the other Loan Documents
and authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.

(b) Lender agrees to indemnify the Agent in its capacity as such (to the extent
not reimbursed by Borrower and without limiting the obligation of Borrower to do
so), according to its respective Term Commitment percentages (based upon the
total outstanding Term Loan Commitments) in effect on the date on which
indemnification is sought under this Section 11.17, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Agent under
or in connection with any of the foregoing; The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

(c) Agent in Its Individual Capacity. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each such Person serving as Agent hereunder in its
individual capacity.

(d) Exculpatory Provisions. The Agent shall have no duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent shall not:

 

  (i) be subject to any fiduciary or other implied duties, regardless of whether
any default or any Event of Default has occurred and is continuing;

 

  (ii) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Lender, provided that the Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

33



--------------------------------------------------------------------------------

  (iii) except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and the Agent shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its affiliates that
is communicated to or obtained by any Person serving as the Agent or any of its
affiliates in any capacity.

(e) The Agent shall not be liable to the Lender for any action taken or not
taken by it (i) with the consent or at the request of the Lender or as the Agent
shall believe in good faith shall be necessary, under the circumstances or
(ii) in the absence of its own gross negligence or willful misconduct.

(f) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

(g) Reliance by Agent. Agent may rely, and shall be fully protected in acting,
or refraining to act, upon, any resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, bond or other paper or
document that it has no reason to believe to be other than genuine and to have
been signed or presented by the proper party or parties or, in the case of
cables, telecopies and telexes, to have been sent by the proper party or
parties. In the absence of its gross negligence or willful misconduct, Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to Agent
and conforming to the requirements of the Loan Agreement or any of the other
Loan Documents. Agent may consult with counsel, and any opinion or legal advice
of such counsel shall be full and complete authorization and protection in
respect of any action taken, not taken or suffered by Agent hereunder or under
any Loan Documents in accordance therewith. Agent shall have the right at any
time to seek instructions concerning the administration of the Collateral from
any court of competent jurisdiction. Agent shall not be under any obligation to
exercise any of the rights or powers granted to Agent by this Agreement, the
Loan Agreement and the other Loan Documents at the request or direction of
Lenders unless Agent shall have been provided by Lender with adequate security
and indemnity against the costs, expenses and liabilities that may be incurred
by it in compliance with such request or direction.

11.18 Publicity. None of the parties hereto nor any of its respective member
businesses and affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party’s name (including a brief description of the relationship
among the parties hereto), logo or

 

34



--------------------------------------------------------------------------------

hyperlink to such other parties’ web site, separately or together, in written
and oral presentations, advertising, promotional and marketing materials, client
lists, public relations materials or on its web site (together, the “ Publicity
Materials”); (b) the names of officers of such other parties in the Publicity
Materials; and (c) such other parties’ name, trademarks, servicemarks in any
news or press release concerning such party; provided however, notwithstanding
anything to the contrary herein, no such consent shall be required (i) to the
extent necessary to comply with the requests of any regulators, legal
requirements or laws applicable to such party, pursuant to any listing agreement
with any national securities exchange (so long as such party provides prior
notice to the other party hereto to the extent reasonably practicable) and
(ii) to comply with Section 11.12.

(SIGNATURES TO FOLLOW)

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.

 

    BORROWER:     CERULEAN PHARMA INC.     Signature:  

/s/ Christopher Guiffre

    Print Name:  

Christopher Guiffre

    Title:  

Chief Operating Officer

Accepted in Palo Alto, California:           AGENT:     HERCULES TECHNOLOGY
GROWTH CAPITAL, INC.     Signature:  

/s/ Ben Bang

    Print Name:  

Ben Bang

    Title:  

Associate General Counsel

    LENDER:     HERCULES TECHNOLOGY GROWTH CAPITAL, INC.     Signature:  

/s/ Ben Bang

    Print Name:  

Ben Bang

    Title:  

Associate General Counsel

[Signature page to Loan and Security Agreement]



--------------------------------------------------------------------------------

Table of Exhibits and Schedules

 

Exhibit A:    Advance Request    Attachment to Advance Request Exhibit B:   
Promissory Note Exhibit C:    Name, Locations, and Other Information for
Borrower Exhibit D:    Borrower’s Patents, Trademarks, Copyrights and Licenses
Exhibit E:    Borrower’s Deposit Accounts and Investment Accounts Exhibit F:   
Compliance Certificate Exhibit G:    Joinder Agreement Exhibit H:    ACH Debit
Authorization Agreement Schedule 1    Subsidiaries Schedule 1.1    Commitments
Schedule 1A    Existing Permitted Indebtedness Schedule 1B    Existing Permitted
Investments Schedule 1C    Existing Permitted Liens Schedule 5.3    Consents,
Etc. Schedule 5.9    Intellectual Property Claims Schedule 5.10    Intellectual
Property Schedule 5.11    Borrower Products



--------------------------------------------------------------------------------

EXHIBIT A

ADVANCE REQUEST

 

To:      Agent:    Date:                , 2015

Hercules Technology Growth Capital, Inc. (the “Agent”)

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Attn:

Cerulean Pharma Inc. (“Borrower”) hereby requests from Hercules Technology
Growth Capital, Inc. (“Lender”) an Advance in the amount of                     
Dollars ($        ) on                     ,             (the “Advance Date”)
pursuant to the Loan and Security Agreement among Borrower, Agent and Lender
(the “Agreement”). Capitalized words and other terms used but not otherwise
defined herein are used with the same meanings as defined in the Agreement.

Please:

 

(a)    Issue a check payable to Borrower   

 

      or       (b)    Wire Funds to Borrower’s account   

 

      Bank:   

 

      Address:   

 

        

 

      ABA Number:   

 

      Account Number:   

 

      Account Name:   

 

  

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to: (i) that no event that has had or would
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement are and shall be true and correct in all material respects on and as
of the Advance Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date; (iii) that Borrower is in compliance in all material respects with
all the terms and provisions set forth in each Loan Document on its part to be
observed or performed; and (iv) that as of the Advance Date, no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default under the Loan Documents.
Borrower understands and acknowledges that Agent has the right to review the
financial information supporting this representation and, based upon such review
in its sole discretion, Lender may decline to fund the requested Advance.



--------------------------------------------------------------------------------

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

Borrower agrees to notify Agent promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Borrowing Date and if Agent has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.

Executed as of [            ], 2015.

 

BORROWER: CERULEAN PHARMA INC. SIGNATURE:  

 

TITLE:  

 

PRINT NAME:  

 



--------------------------------------------------------------------------------

ATTACHMENT TO ADVANCE REQUEST

Dated:                     

Borrower hereby represents and warrants to Agent that Borrower’s current name
and organizational status is as follows:

 

Name:   Cerulean Pharma Inc. Type of organization:   Corporation State of
organization:   Delaware Organization file number:  

Borrower hereby represents and warrants to Agent that the street addresses,
cities, states and postal codes of its current owned and leased locations are as
follows:



--------------------------------------------------------------------------------

EXHIBIT B

SECURED TERM PROMISSORY NOTE

 

$[    ],000,000    Advance Date:              , 20[    ]    Maturity Date:
             , 20[    ]

FOR VALUE RECEIVED, Cerulean Pharma Inc., a Delaware corporation (the
“Borrower”) hereby promises to pay to the order of Hercules Technology Growth
Capital, Inc., a Maryland corporation or the holder of this Note (the “Lender”)
at 400 Hamilton Avenue, Suite 310, Palo Alto, CA 94301 or such other place of
payment as the holder of this Secured Term Promissory Note (this “Promissory
Note”) may specify from time to time in writing, in lawful money of the United
States of America, the principal amount of [    ] Million Dollars
($[    ],000,000) or such other principal amount as Lender has advanced to
Borrower, together with interest at a floating rate equal to the greater of
(i) seven and thirty hundredths of one percent (7.30%), and (ii) the sum of
(A) seven and thirty hundredths of one percent (7.30%), plus (B) the Prime Rate
minus (C) five and three quarters of one percent (5.75%) per annum based upon a
year consisting of 360 days, with interest computed daily based on the actual
number of days in each month.

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated
[            ], 2015, by and among Borrower, Hercules Technology Growth Capital,
Inc., a Maryland corporation (the “Agent”) and the several banks and other
financial institutions or entities from time to time party thereto as lender (as
the same may from time to time be amended, modified or supplemented in
accordance with its terms, the “Loan Agreement”), and is entitled to the benefit
and security of the Loan Agreement and the other Loan Documents (as defined in
the Loan Agreement), to which reference is made for a statement of all of the
terms and conditions thereof. All payments shall be made in accordance with the
Loan Agreement. All terms defined in the Loan Agreement shall have the same
definitions when used herein, unless otherwise defined herein. An Event of
Default under the Loan Agreement shall constitute a default under this
Promissory Note.

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

BORROWER FOR ITSELF AND

ON BEHALF OF ITS SUBSIDIARIES:

    CERULEAN PHARMA INC.     By:     Title:



--------------------------------------------------------------------------------

EXHIBIT C

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

1. Borrower represents and warrants to Agent that Borrower’s current name and
organizational status as of the Closing Date is as follows:

 

Name:    Cerulean Pharma Inc. Type of organization:    Corporation State of
organization:    Delaware

Organization file number:

2. Borrower represents and warrants to Agent that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

Name:    N/A

Used during dates of:    N/A

Type of Organization:    N/A

State of organization:    N/A

Organization file Number:    N/A

Borrower’s fiscal year ends on 12/31

Borrower’s federal employer tax identification number is:                     

3. Borrower represents and warrants to Agent that its chief executive office is
located at                     .

840 Memorial Drive, 5th Floor

Cambridge, MA 02139



--------------------------------------------------------------------------------

EXHIBIT D

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES



--------------------------------------------------------------------------------

EXHIBIT E

BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS



--------------------------------------------------------------------------------

EXHIBIT F

COMPLIANCE CERTIFICATE

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Reference is made to that certain Loan and Security Agreement dated
[            ], 2015 and all ancillary documents entered into in connection with
such Loan and Security Agreement all as may be amended from time to time,
(hereinafter referred to collectively as the “Loan Agreement”) by and among
Hercules Technology Growth Capital, Inc. (the “Agent”), the several banks and
other financial institutions or entities from time to time party thereto
(collectively, the “Lender”) and Hercules Technology Growth Capital, Inc., as
agent for the Lender (the “Agent”) and Cerulean Pharma Inc. (the “ Borrower”) as
Borrower. All capitalized terms not defined herein shall have the same meaning
as defined in the Loan Agreement.

The undersigned is an Officer of the Borrower, knowledgeable of all Borrower
financial matters, and is authorized to provide certification of information
regarding the Borrower; hereby certifies, in such capacity, that in accordance
with the terms and conditions of the Loan Agreement, the Borrower is in
compliance in all material respects for the period ending                     
of all covenants, conditions and terms and hereby reaffirms that all
representations and warranties contained therein are true and correct in all
material respects on and as of the date of this Compliance Certificate with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, after giving
effect in all cases to any standard(s) of materiality contained in the Loan
Agreement as to such representations and warranties. Attached are the required
documents supporting the above certification. The undersigned further certifies
that Quarterly and Annual financial statements are prepared in accordance with
GAAP (except in the case of Quarterly statements for the absence of footnotes
with respect to unaudited financial statement and subject to normal year-end
adjustments) and are consistent from one period to the next except as explained
below.

 

REPORTING REQUIREMENT    REQUIRED    CHECK IF ATTACHED Interim Financial
Statements    Monthly within 30 days    Interim Financial Statements   
Quarterly within 45 days    Audited Financial Statements    FYE within 150 days
  



--------------------------------------------------------------------------------

Very Truly Yours, CERULEAN PHARMA INC. By:  

 

Name:  

 

Its:  

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JOINDER AGREEMENT

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[            ], 20[    ], and is entered into by and between
                                        ., a                      corporation
(“Subsidiary”), and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland
corporation (as “Agent”).

RECITALS

A. Subsidiary’s Affiliate, Cerulean Pharma Inc. (“Borrower”) [has
entered/desires to enter] into that certain Loan and Security Agreement dated
[            ], 2015, with the several banks and other financial institutions or
entities from time to time party thereto as lender (collectively, the “Lender”)
and the Agent, as such agreement may be amended (the “Loan Agreement”), together
with the other agreements executed and delivered in connection therewith;

B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Borrower’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

AGREEMENT

NOW THEREFORE, Subsidiary and Agent agree as follows:

 

1. The recitals set forth above are incorporated into and made part of this
Joinder Agreement. Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.

 

2. By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were the Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that (a) with respect to (i) Section 5.1 of the Loan Agreement,
Subsidiary represents that it is an entity duly organized, legally existing and
in good standing under the laws of [            ], (b) neither Agent nor Lender
shall have any duties, responsibilities or obligations to Subsidiary arising
under or related to the Loan Agreement or the other agreements executed and
delivered in connection therewith, (c) that if Subsidiary is covered by
Borrower’s insurance, Subsidiary shall not be required to maintain separate
insurance or comply with the provisions of Sections 6.1 and 6.2 of the Loan
Agreement, and (d) that as long as Borrower satisfies the requirements of
Section 7.1 of the Loan Agreement, Subsidiary shall not have to provide Agent
separate Financial Statements. To the extent that Agent or Lender has any
duties, responsibilities or obligations arising under or related to the Loan
Agreement or the other agreements executed and delivered in connection
therewith, those duties, responsibilities or obligations shall flow only to
Borrower and not to Subsidiary or any other Person or entity. By way of example
(and not an exclusive list): (i) Agent’s providing notice to Borrower in
accordance with the Loan Agreement or as otherwise agreed among Borrower, Agent
and Lender shall be deemed provided to Subsidiary; (ii) a Lender’s providing an
Advance to Borrower shall be deemed an Advance to Subsidiary; and
(iii) Subsidiary shall have no right to request an Advance or make any other
demand on Lender.

 

3. Subsidiary agrees not to certificate its equity securities without Agent’s
prior written consent, which consent may be conditioned on the delivery of such
equity securities to Agent in order to perfect Agent’s security interest in such
equity securities.



--------------------------------------------------------------------------------

4. Subsidiary acknowledges that it benefits, both directly and indirectly, from
the Loan Agreement, and hereby waives, for itself and on behalf on any and all
successors in interest (including without limitation any assignee for the
benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Joinder Agreement on the basis that (a) it failed to receive adequate
consideration for the execution and delivery of this Joinder Agreement or
(b) its obligations under this Joinder Agreement are avoidable as a fraudulent
conveyance.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO JOINDER AGREEMENT]

SUBSIDIARY:

                                                             .

 

  By:       Name:       Title:       Address:       Telephone:  

 

    Facsimile:  

 

 

AGENT:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

  By:  

 

  Name:  

 

  Title:  

 

 

Address:

400 Hamilton Ave., Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Telephone: 650-289-3060



--------------------------------------------------------------------------------

EXHIBIT H

ACH DEBIT AUTHORIZATION AGREEMENT

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Re: Loan and Security Agreement dated                      (the “Agreement”) by
and among Cerulean Pharma Inc. (“Borrower”) and Hercules Technology Growth
Capital, Inc., as agent (“Agent”) and the lenders party thereto (collectively,
the “Lender”)

In connection with the above referenced Agreement, the Borrower hereby
authorizes the Agent to initiate debit entries for (i) the periodic payments due
under the Agreement and (ii) out-of-pocket legal fees and costs incurred by
Agent or Lender pursuant to Section 11.11 of the Agreement to the Borrower’s
account indicated below. The Borrower authorizes the depository institution
named below to debit to such account.

 

DEPOSITORY NAME    BRANCH CITY    STATE AND ZIP CODE TRANSIT/ABA NUMBER   
ACCOUNT NUMBER

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

 

CERULEAN PHARMA INC.

 

(Borrower)(Please Print) By:  

 

Date:  

 



--------------------------------------------------------------------------------

SCHEDULE 1.1

COMMITMENTS

 

LENDER

   TERM COMMITMENT  

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

   $ 26,000,000   

TOTAL COMMITMENTS

   $ 26,000,000   